Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reason(s) cited above.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-7 are objected to because of the following informalities: Claims 1-7 includes limitations which should be corrected as following to provide proper antecedent basis and to avoid ambiguity with regard to what is being referred to by the limitation(s).
“each device” in line 2 of claim 1 should be changed to “each of the plurality of devices”;
“the two flaps of each device” in claim 2 should be changed to “the two flaps of each of the plurality of devices”;
“each device” in claim 3 should be changed to “each of the plurality of devices”;
“both flaps of each device” in claim 4 should be changed to “the two flaps of each of the plurality of devices”, and “when both flaps” should be changed to “when the two flaps”;
“each device” in claim 5 should be changed to “each of the plurality of devices” and “when both flaps” should be changed to “when the two flaps”;
“each device” in claim 6 should be changed to “each of the plurality of devices” and “when both flaps” should be changed to “when the two flaps”
“each device” in claim 7 should be changed to “each of the plurality of devices”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes limitation “device comprises means for fastening a sheet of wrapping material in the device” in claims 7-9, and “additionally comprising means for moving the flaps of the devices back and forth between the first and second position” in claim 11 which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the device is configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the device” in line 8 renders the claim indefinite because it is unclear which device is being referred to by the limitation since the preceding limitation in lines 1-2 indicates that that are a plurality of devices.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182772 (hereinafter referred as “Dannenmaier”), in view of WO 2016/102364 (hereinafter referred as “Reuschenbach”, refer attached English language machine translation for claim mapping).
Regarding claims 1 and 10, Dannenmaier teaches a winding wheel (9) equipped with a plurality of devices (13) for wrapping a bundle of hollow fiber membranes, wherein each device comprises: two rigid flaps (21 and 23) connected via hinge on longitudinal sections of the two flaps so that each of the two flaps is movable between a first position and a second position, and the two flaps together frame a cylindrical void when both flaps are in the second position (refer fig. 1-5).
Regarding the limitation “configured to receive a sheet of wrapping material and a plurality of fibers when both flaps are in the first position” and “wherein the wrapping material is a polymer film or paper” are reciting a manner of operating the claimed apparatus and material being worked upon by the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this instance, limitations regarding a sheet of wrapping material is not positively recited but rather recited as a functional limitation.
Dannenmaier does not disclose that each of the devices comprises a base featuring a trough in the shape of a cylinder section; and on each longitudinal side of the trough, a rigid flap with an inner surface forming a cylinder section, each of the two flaps being connected to the base via a hinge, the hinges being located on the longitudinal brims of the trough.
Reuschenbach teaches a device for producing bundles of filaments comprising a base featuring a through (5) in shape of a cylinder section, and each side of the through, a rigid flap (2 and 3) with an inner surface forming a cylinder section, each of the two flaps connected to the base via a hinge (11 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Dannenmaier to include a base featuring a trough in the shape of a cylinder section; and on each longitudinal side of the trough, a rigid flap with an inner surface forming a cylinder section, each of the two flaps being connected to the base via a hinge, the hinges being located on the longitudinal brims of the trough to enable forming a bundle without pinching individual fibers, and a higher packing density can be achieved.
Regarding claim 2, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Selecting size of each of the flaps would have been an obvious matter of design choice to one of ordinary skill in the art to form the bundle of hollow fibers.
Regarding claim 3, Dannenmaier teaches that one of the two flaps comprises fingerlike protrusions (29 or 43).
Regarding claim 4, Dannenmaier teaches that the two flaps comprises locking mechanism (interlocking elements 29 and 31 or 43 and 45). Selecting shape of the interlocking structure would have been an obvious matter of design choice to one of ordinary skill in the art. There is substantial case law addressing the changing of shapes of claimed elements. The court has held that the change in form or shape, without any new or unexpected results, is obvious engineering designs. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And further that the difference in shape cannot be relied upon to patentably distinguish the claimed invention over the prior art (MPEP 2144.04.I. Aesthetic Design Changes).
Regarding claim 5, Reuschenbach teaches that the two flaps do not touch eath other when both flaps are in the second position (see fig. 1b).
Regarding claim 6, Reuschenbach teaches that only a part of the circumference of the cylindrical void of each device is covered by the trough and the two flaps together when both flaps are in the second position (Refer fig. 1a, 1b, 2a, 2b, 5a-5f).
Regarding claims 7 and 9, Reuschenbach teaches that each device comprises means for fastening a sheet of wrapping material in the device, wherein the means for fastening a sheet of wrapping material in the device comprise holding elements which lock opposite edges of the sheet of wrapping material (refer flaps 1 and 4 enabling folding of sheet in fig. 5a-5f).
Regarding claim 8, Reuschenbach teaches that the means for fastening a sheet of wrapping material in the device comprise a suction device (refer [0068]).
Regarding claim 11, Reuschenbach teaches that the device comprises means for moving the flaps of the devices back and forth between the first position and the second position (refer fig. 4 indicating gears enabling movement of the flaps).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777